Citation Nr: 1218059	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  05-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of partial patellectomy of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1974 to January 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Foreign Cases Division of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2008 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issues of entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of fracture of the right wrist and navicular bone with joint narrowing and entitlement to service connection for a right foot disorder secondary to the service-connected right knee disability have been raised by the Veteran's representative in the March 2012 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  For the increased rating period on appeal, the Veteran's service-connected postoperative residuals of partial patellectomy of the right knee have been manifested by arthritis with painful flexion greater than 30 degrees and full extension to 0 degrees, fatigue, weakness, and less than moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  For the increased rating period, the criteria for an increased evaluation in excess of 10 percent for postoperative residuals of partial patellectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for arthritis with painful motion of the right knee have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a June 2004 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for a service-connected disability, the evidence must show that such a disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an August 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the September 2004 rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated by the Board in the July 2008 decision.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the claim on appeal, the evidence of record includes multiple statements from the Veteran and VA examinations dated July 2004, April 2009, and August 2009 by the same examiner.  The examiner recorded pertinent examination findings and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative with regard to the severity of the service-connected disability on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the most recent VA examination was in August 2009; however, an additional examination is not warranted in this case because the subsequent evidence of record does not show the service-connected right knee disability has worsened.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.   38 C.F.R. § 4.45 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.    It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2011).  In this case, the use of both diagnostic codes, as well as the reasons and bases for the prior rating decisions, indicates that service connection has been established for both arthritis and instability of the right knee.  In a precedential opinion, VA General Counsel interpreted that a claimant who has arthritis and instability of the same knee may be rated separately under Diagnostic Codes 5003 and 5257, which is the situation here.  VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98. 

Rating Instability of the Right Knee

The Veteran contends that a higher disability rating than 10 percent is warranted for the service-connected right knee disability rated on the basis of instability.   In April 2004, he filed the current claim for increased rating, contending that the right knee disability had worsened.  

By way of procedural history, service connection for postoperative residuals partial patellectomy of the right knee was granted in a January 1977 rating decision, at which time a 10 percent disability rating was assigned under Diagnostic Code 5257, effective January 6, 1977.  In September 1986, the Veteran requested a higher disability rating.  In a May 1987 rating decision, the RO denied an increased rating in excess of 10 percent; however, in rating the right knee disability, the RO used both Diagnostic Codes 5257 (instability) and 5010 (traumatic arthritis), and noted that the November 1986 VA examination report indicated recurrent right knee pain and swelling in the knee, full extension to 0 degrees, flexion to 120 degrees, and x-ray results of degenerative changes.  In doing so, the RO recognized that arthritis was part of the service-connected right knee disability.  By recognizing arthritis as part of the disability, but denying an increased rating or separate compensable rating for the arthritis, the RO in May 1987 implicitly found that the arthritis did not meet the criteria for a separate 10 percent disability rating.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  A 10 percent rating is provided for arthritis (based on X-ray evidence) that is painful and results in at least noncompensable limitation of motion.  38 C.F.R. § 4.71a. 

The Veteran filed subsequent claims for a higher disability rating, and the RO continued the 10 percent disability rating under Diagnostic Codes 5257-5010 in November 1995 and November 1999 rating decisions.  The current claim for increase on appeal was filed in April 2004, and the RO continued the same diagnostic codes in the September 2004 rating decision on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010.  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a disability rating of 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes and are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just," and the use of descriptive terminology, such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

After a review of all the evidence, the Board finds that, right knee disability has manifested less than moderate recurrent subluxation or lateral instability, which is consistent with a 10 percent disability rating under Diagnostic Code 5257.  Based on the evidence of record, the Board finds that a higher rating for right knee instability under Diagnostic Code 5257 is not warranted for any period.  38 C.F.R. § 4.71a.  The July 2004 VA examination report noted that right knee axial alignment was normal, ligaments stability was intact, and the anterior drawer test was negative.  Most recently, the August 2009 VA examination report documented that ligament stability was intact, and that results from the lachman and anterior drawer tests were normal.  Additionally, although Dr. S. D. reported in a September 2006 private treatment statement that an evaluation of the Veteran's right knee revealed swelling with mild fusion, there was no mention of accompanying instability.  

The Board acknowledges the Veteran's reported history of his right knee instability throughout the appeal and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, he reported difficulty using stairs and rising from a seated position at the July 2004 VA examination.  In a September 2005 statement, he noted the instability of his right knee was accompanied with limitations of weight bearing, fatigue, and extreme discomfort while both sitting and standing.  In a September 2006 statement, he indicated something moving in his knee with each step he took on stairs, and he lost significant power in the right knee thereby overcompensating with more pressure on the left knee which caused a loss of stability.  In an April 2009 statement, the Veteran indicated fear that one day in the future his right knee will "give out" since it cannot withstand all of his weight and pressure, and he felt a "buckling action" and movement in the right knee with pressure.  

Fully considering the lay and medical evidence regarding right knee instability, the reported symptomatology noted above suggests some degree of instability and movement within the right knee, but does not show that the instability was moderate for any period of increased rating claim.  The 10 percent disability rating recognizes some mild symptoms at least analogous to slight recurrent subluxation or lateral instability, consistent with a 10 percent rating under Diagnostic Code 5257.  Thus, a preponderance of the evidence is against a disability rating in excess of 10 percent for right knee insability for any period.  38 C.F.R. §§ 4.3, 4.7. 

Separate Rating for Arthritis of the Right Knee

The Veteran contends that the arthritis of the right knee has worsened, and that there is a constant deterioration and degeneration to the right knee, as evidenced by X-ray evidence and increased right knee pain.  He also contends he has right knee weakness, stiffness, and some fatigability (lack of stamina).  

As indicated in the procedural history, service connection has already been established for arthritis of the right knee, which has not been adjudicated to warrant a separate 10 percent rating.  The question before the Board, as part of the right knee rating appeal, is whether the right knee arthritis has worsened to the point that a separate 10 percent disability rating is warranted under Diagnostic Codes 5010-5003 or under Diagnostic Codes 5260 or 5261 for rating limitation of motion of  the knee.  The General Counsel has interpreted that that when a knee disability was already rated under Diagnostic Code 5257, a veteran must also have limitation of motion which at least meets the criteria for a noncompensable disability rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  VAOPGCPREC 23-97.  Subsequently, the General Counsel interpreted that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Therefore, the Board also considered entitlement to a higher rating or a separate rating on the basis of limited motion or arthritis.  

Arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent evaluation.  Id.  Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  Id.  Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Based on the evidence of record pertaining to the Veteran's ranges of motion for the right knee and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent is warranted for arthritis with painful motion for the right knee for the entire period on appeal under Diagnostic Codes 5010-5003.  See 38 C.F.R. §§ 4.3, 4.7 (2011); VAOPGCPREC 23-97; VAOPGCPREC 9-98.   

The evidence of record shows the Veteran has periarticular pathology, arthritis, noncompensable limitation of motion of the right knee, and painful motion, which can establish a minimum compensable (10 percent) evaluation for the Veteran.  In the April 2004 informal claim for an increased evaluation, the Veteran reported weakness in the right knee after sitting for any extended amount of time or carrying anything heavy.  In the January 2005 notice of disagreement, he reported the degenerative process in the right knee was becoming more painful and much more limiting which affected his life and lifestyle, and that he experienced pain and weakness on a daily basis with the slightest physical exertion.  In a September 2005 statement, the Veteran reported constantly having to guard the right knee during any task as it is extremely painful and results in a weakness and inability to complete the task, and felt fatigued after walking, sitting, or carrying any heavy objects.  In a September 2006 statement, the Veteran reported over the past year, especially the past few months, he felt further deterioration in the right knee and was unable to walk at times due to pain and weakness.  Specifically, he reported that walking up and down stairs became extremely difficult and put undue pressure on the right knee.  His complaints of the right knee with stairs were reiterated in subsequent statements dated October 2006 and November 2008.  Most recently, in a December 2010 statement, the Veteran reported his entire "quality of life" had drastically become curtailed with each successive year, he could no longer walk on even ground for more than 10 minutes without having to stop and rest, and that inclines and stairs were out of the question.

Furthermore, at the July 2004 VA examination, the Veteran reported pain and discomfort particularly after effort, inability to walk long distances or stand for long periods, and right knee motion is increasingly limited.  Following the evaluation, the examiner reported increased limitation of motion of the right knee, as demonstrated by flexion from 0 degrees to 130 degrees and buttock heel distance as 18 centimeters.  At the April 2009 VA examination, the Veteran exhibited flexion of the right knee from 0 degrees to 120 degrees and the buttock heel distance was 19 centimeters.  Most recently, at the August 2009 VA examination, the Veteran complained of pain and weakness during the use of stairs and when walking on uneven ground, that the pain is aggravated after standing for long periods of time during employment as a teacher, and he uses an ace bandage when he experiences these "flare-ups."  Following the evaluation, the examiner reported the Veteran walked with a slight limp on the right leg, exhibited flexion of the right knee was from 0 degrees to 115 degrees and full extension to 0 degrees, and the buttock heel distance was 19 centimeters.  The range of motion findings remained as noted after repetitive movements.  Moreover, the Veteran's symptomatic complaints of weakness and fatigue under stress were in keeping with the clinical status of the right knee.   For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a separate 10 percent disability rating for arthritis with painful motion of the right knee have been met for the entire period of rating claim on appeal.

Nonetheless, the Board finds that the criteria for a disability rating in excess of 10 percent, the minimum compensable evaluation, for arthritis of the right knee have not been met because functional impairment has not been shown for any period.  In light of consideration for the Veteran's reported painful motion, fatigue, and weakness with motion, the evidence of record has not shown flexion of the right knee limited to 30 degrees or less, so does not more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2011).  Nor has the evidence of record illustrated extension of the right knee limited to 5 degrees or more, so does not more nearly approximate the criteria for a separate 10 percent rating for extension under Diagnostic Code 5261.  Id.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent disability rating is warranted for arthritis with limited painful motion of the right knee for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Additional Rating Considerations

The Board considered whether any other diagnostic codes are applicable in this case to warrant an increased evaluation in excess of 10 percent for the service-connected right knee disability.  Although the Veteran reported in March 2005 and September 2006 statements that the right knee stiffens up, the evidence of record did not illustrate ankylosis of the right knee, thus a higher disability rating under Diagnostic Code 5256 is not applicable.  See 38 C.F.R. § 4.71a.  The evidence of record also did not reveal objective findings or history of injury or dislocation to the cartilage or impairment of the tibia and fibula, so a higher disability rating under Diagnostic Codes 5258 and 5262 are not applicable.  Id.

Neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected right knee disability.  Although the Veteran repeatedly complained about the limitations of the right knee disability pursuant to his employment as a teacher in multiple statements, the evidence of record indicates the Veteran remains employed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board considered whether a separate rating is warranted under the diagnostic codes for a skin disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011).  As reflected in all the August 2009 VA examination report, the examiner noted the Veteran has a 19 centimeter anterior transverse surgical scar on the right knee.  On axial alignment there was tendency to mild varus with no thrusting and a mild effusion palpable in the suprapatellar pouch area.  Since the evidence of record shows the Veteran's scar is not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation of motion.  The evidence does not show the scar is unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars.  Additionally, the evidence of record does not indicate the Veteran's scar limits his motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 do not assist the Veteran in obtaining a higher rating for the service-connected right knee disability.  

Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the service-connected postoperative residuals of partial patellectomy of the right knee.  The schedular rating criteria specifically provide for ratings based limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal is not required. 

For the reasons stated above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent disability rating, but no higher, for arthritis with painful motion of the right knee is warranted.  See 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for postoperative residuals of partial patellectomy (instability) of the right knee is denied.

A separate 10 percent disability rating, but no higher, for arthritis of the right knee is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


